PER CURIAM.
This is an appeal on behalf of a juvenile from an adjudication of delinquency. The only point raised on appeal iá that the court erred in failing to discharge the juvenile because the hearing on delinquency was held more than ninety days after his arrest. The hearing was held on December 5, 1972. The appellant argued that CrPR 3.191, 33 F.S.A., was applicable to juvenile proceedings. On January 1, 1973, Rules of Juvenile Procedure (temporary) became effective. Rule 8.120 of these rules provides for a ninety day period for speedy trial. Therefore, the question presented in this case is not likely to arise again. As a consequence, we do not discuss the facts of the case but affirm the trial judge’s decision that as of the date of appellant’s motion for discharge the Florida Rules of Criminal Procedure did not apply in the juvenile courts. In addition, we hold that appellant’s constitutional right to a speedy trial was not violated in this case.
Affirmed.